DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 8, 9, 19 and 20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPN. 4,822,670 to Ono. 
Regarding Claims 1, 3, 5, 8, 9, 19 and 20
	Ono teaches a tape comprising a carrier and a pressure sensitive adhesive composition which comprises 90-100% acrylic ester such as n-butyl acrylate and 0-10% of vinyl containing monomer such as maleic anhydride or acrylic acid, which meets the limitation of (a)+(b)=100% (Ono, abstract, column 5, line 34-52, claims 1, 11-13, 15 and 16). Ono does not teach that the composition comprises a tackifier. Ono teaches that the adhesive is in the form of dried particles and is applied to at least one side (Id., column 5, line 20- column 8, line 54). 
	Regarding the limitation “for wrapping cables,” this limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 20120282837 to Korthals in view of USPN. 4,822,670 to Ono.
Regarding Claims 1, 3, 5, 8-16
	Korthals teaches an adhesive tape for wrapping cables comprising a carrier and a pressure sensitive adhesive in the form of a dried polymer dispersion and applied on at least one side of the carrier (Korthals, abstract). Korthals teaches that the polymer is formed of between 90 and 99 wt. % of n-butyl acrylate and between 0-5 wt. % of acrylic acid (Id., claims 1 and 5). Korthals teaches that the glass transition temperature is below 15 degrees Celsius (Id., claim 9), and a peel strength of at least 2.0 N/cm (Id., claim 10). Korthals teaches that the carrier is a textile carrier such as a woven fabric having a warp count of 48.5/cm and a weft count of 23.1/cm and a fineness of both warp and weft yarns of 167 dtex (Id., paragraph [0140]). Korthals teaches that a film may be provided on the textile carrier prior to application of the adhesive (Id., paragraph [0114]). Korthals teaches a method of using the adhesive tape comprising wrapping an elongated item both helically or axially (Id., claims 12-14).
	Korthals does not teach an embodiment wherein the amount of acid component and acrylate component equals 100% of the polymer composition. However, Ono teaches a pressure sensitive adhesive composition which comprises 90-100% acrylic ester such as n-butyl acrylate and 0-10% of vinyl containing monomer such maleic anhydride or acrylic acid, which meets the limitation of (a)+(b)=100% (Ono, abstract, column 5, line 34-52, claims 1, 11-13, 15 and 16). Ono teaches that use of this adhesive in tapes or sheets provides excellent adhesive property while simultaneously having excellent removability even if frequent repetition of bonding and removal is made (Id., column 4, line 65-column 5, line 17).  Ono does not teach that the composition comprises a tackifier. It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to form the adhesive tape of Korthals and to include the pressure sensitive adhesive composition as taught by Ono, motivated by the desire 

Regarding Claims 7 and 17
	Korthals teaches that the composition comprises tackifier in an amount of 15 to 100 parts by weight of a tackifier which overlaps the claimed range of up to 15 parts by weight (Korthals, abstract). Korthals teaches that the inclusion of tackifier raises the bond strengths of PSAs and does not lead to difficulty in unwinding. It would have been obvious to one of ordinary skill in the art to form the composite tape of the prior art combination and to utilize tackifier in the PSA composition as taught by Korthals motivated by the desire of increasing the bond strength of the adhesive tape. 

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive. Applicant argues that Applicant’s data demonstrates criticality of the claimed ranges. Examiner respectfully disagrees. Applicant’s data compares two embodiments of the teachings of Korthals which include additional monomers outside of the (a) and (b) components of the claim such as Acrylonitrile and Methyl methacrylate. Therefore it is inconclusive that the effects on flagging resistance are due to the (a) monomer being outside the claimed range or due to the inclusion of these additional monomers which are not included in the claims or in the comparative testing data. Furthermore, the type of monomer (a) used is not the same between the examples of Korthals and the inventive example. The monomer (a) used is 2-. 
Applicant argues that Korthals teaches even inferior results of flagging properties with n-butyl acrylate, and that both Korthals and Ono by virtue of their broader weight percentage ranges suggest sufficient results outside of the critical range alleged by Applicants. Examiner respectfully disagrees. Examples B1-B5 do not only compare the different monomer(a), the type of resin which is mixed and the amount of said resin is also not constant between examples. This resin is not a minor component as it is included in amounts between 10 and 45 parts by weight, therefore no conclusion can be made from these examples toward monomer superiority. As set forth above the criticality of the claimed ranges has not been established. Furthermore, Applicant’s specification itself provides a broader weight percentage range as well and therefore suggests sufficient results outside the claimed range.
Applicant argues that Ono teaches paper masking tapes and is therefore non-analogous prior art. Examiner respectfully disagrees. In order to rely on a reference as a basis for rejection of the claimed invention, the reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the inventor was concerned.  A reference is reasonably pertinent if, even though it may be in a different field from that of the inventor's endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his problem. Where the general scope of a reference is outside the pertinent field of endeavor, the KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of Appellants' endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole. . Ono teaches that the tape may be applied to various substrates aside from paper (Id., column 3, lines 46-52). The invention of Ono is drawn to adhesive tapes which provide excellent adhesive property, retainment and removability (Id., column 4, line 65-column 5, line 17), this subject matter is relevant to the particular problem with which the inventor is involved as Applicant’s specification describes the problem of formulating an adhesive tape which possesses easy unwind and retaining good technical adhesive properties (See Applicant’s filed specification, page 3, lines 21-28). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/             Primary Examiner, Art Unit 1786